Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/482063, filed on 6/1/2016.

Terminal Disclaimer
The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.Patent No 10,880,548 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Subject to the rejection for double patenting above claims 1 and 2 are otherwise allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 2 describe coding a current block including obtaining split information for the current block indicating to split the current block into at least two lower blocks, determining coding order information for the at least two lower blocks and when the current block is split into four lower blocks the coding order information indicates one of a forward and an inverse direction, in the forward direction the upper row of the four lower blocks is decoded from left to right and the lower row of blocks is also decoded from left to right and the upper blocks are coded prior to the lower blocks, the inverse direction the upper row of lower blocks is coded from right to left and the lower block is also coded from right to left the upper row being coded prior to the lower row. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JEREMIAH C HALLENBECK-HUBER/               Primary Examiner, Art Unit 2423